DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacher et al. (US 2006/0098784; hereinafter Bacher).

Regarding claim 1, Bacher discloses a grid (fig. 10) comprising: a plurality of X-ray absorption plates (101); and a carrier body (104) to which the plurality of X-ray absorption plates are fastened, wherein the carrier body is configured in a meander shape (as seen by the curves in fig. 10) with a plurality of linearly extending subsections (on the left side of fig. 10) and curve sections connecting the plurality of linearly extending subsections with one another (as seen by the curves in fig. 10 prior to being cut out after folding (par. 55)) , and wherein at least one X-ray absorption plate of the plurality of X-ray absorption plates (101) is arranged in each linearly extending subsection of the plurality of linearly extending subsections. 

Regarding claim 2, Bacher discloses wherein the plurality of linearly extending subsections run parallel to one another at least in certain areas (101 on the left side of fig. 10), and respective adjacent X-ray absorption plates of the plurality of X-ray absorption plates (101) arranged therein form a radiation channel for X-ray radiation. 

Regarding claim 3, Bacher discloses wherein the carrier body is configured as a single, integral unit (par. 55: prior to the curve sections being cut out) or in two parts. 

Regarding claim 4, Bacher discloses wherein the carrier body is formed from metal or a polymer (par. 55; polyimide). 

Regarding claim 6, Bacher discloses the carrier body (104).  Note that recitations (i.e., wherein the carrier body is configured as movable substantially perpendicularly to the plurality of X-ray absorption plates) with respect to the manner in which a claimed apparatus is intended to be employed do not differentiate the claimed apparatus from prior art if the prior art teaches all the structural limitations of the claim.  
	
Regarding claim 7, Bacher discloses wherein the carrier body is configured as elastically deformable at least in the curve sections (fig. 10:104). 

Regarding claim 8, Bacher discloses the carrier body (104). Note that recitations (i.e., wherein the carrier body runs on a closed path) with respect to the manner in which a claimed apparatus is intended to be employed do not differentiate the claimed apparatus from prior art if the prior art teaches all the structural limitations of the claim.  

Regarding claim 14, Bacher discloses a device comprising: an anti-scatter grid (title) comprising: a plurality of X-ray absorption plates (101); and a carrier body (104) to which the plurality of X-ray absorption plates are fastened, wherein the carrier body is configured in a meander shape with a plurality of linearly extending subsections and curve sections connecting the plurality of linearly extending subsections with one another (fig. 10), and wherein at least one X-ray absorption plate of the plurality of X-ray absorption plates (101) is arranged in each linearly extending subsection of the plurality of linearly extending subsections. Note that the preamble has not been given patentable weight. 

Regarding claim 16, Bacher discloses a system comprising: an anti-scatter grid (title) for an X-ray beam detector (2), the anti-scatter grid comprising: a plurality of X-ray absorption plates (101); and a carrier body (104) to which the plurality of X-ray absorption plates are fastened, wherein the carrier body is configured in a meander shape with a plurality of linearly extending subsections and curve sections connecting the plurality of linearly extending subsections with one another (fig. 10), and wherein at least one X-ray absorption plate of the plurality of X-ray absorption plates is arranged in each linearly extending subsection of the plurality of linearly extending subsections (left side of fig. 10). Note that the preamble has not been given patentable weight. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bacher as applied to claim 1 above, and further in view of Hase et al. (US 5099134; hereinafter Hase).

Regarding claim 5, Bacher further discloses wherein the plurality of X-ray absorption plates have an extension in the in a X-ray beam propagation direction (fig. 1). 
However, Bacher fails to disclose an extension in the range of 15 mm to 25 mm.
Hase teaches an extension in the range of 15 mm to 25 mm (col. 5:4-6).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Bacher with the teaching of Hase, since one would have been motivated to make such a modification for allowing higher sensitivity (Hase: col. 1:20-22). Furthermore, such a modification would have involved a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art. 

Regarding claim 13, Bacher further discloses wherein the plurality of X-ray absorption plates (101) are spaced apart from one another at a distance in a range (left side of fig. 10 for 101).  
However, Bacher fails to disclose a range of 200um to 3000um. 
Hase teaches a range of 200um to 3000um (col. 4:18-20). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Bacher with the teaching of Hase, since one would have been motivated to make such a modification for greater resolution. Furthermore, such a modification would have involved a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art. 

Allowable Subject Matter
Claims 9-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed March 10, 2021, have been fully considered but they are not persuasive.
Regarding claims 1, 14, and 16, along with the corresponding rejected dependent claims, Applicant argues that Bacher fails to disclose the claims, since Figure 10 of Bacher relates to an intermediate stage of the anti-scatter grid during fabrication and prior to completion. The Examiner does not find this argument persuasive. Regardless of whether the grid (fig. 10) described in Paragraph 55 is an intermediate product, such an intermediate product reads on the structural limitations of the claims. Since Applicant did not point out why the intermediate product is structurally distinguishable from the structural limitations of the claims, the claims remain rejected, since the intermediate product of Bacher does disclose each and every structural limitation of the claims.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884